Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  


	Examiner’s Amendment to the Specification 

	For accuracy, the figures 1, 4, 5, and 8 descriptions have been amended to read: 

	--Fig. 1 is a front view of a Stackable Clothes Hanger;--  

	--Fig. 4 is a bottom view thereof; 

	Fig. 5 is a left side view thereof;--  

	--Fig. 8 is a back perspective view thereof; and--  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Calve whose telephone number is (571) 272-7939, and whose work schedule is Monday-Friday 10am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp, can be reached at (571) 272-8364. As of 7/15/05 the Right FAX number for this group is 571-273-8300 for both Official faxes and After Finals. 



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LAUREN R CALVE/Primary Examiner, Art Unit 2912